Citation Nr: 1102456	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-09 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for bilateral tibial stress reaction.

2.  Entitlement to service connection for sarcoidosis due to 
mustard gas exposure.

3.  Entitlement to service connection for fibrillation of the 
heart, as secondary to sarcoidosis.

4.  Entitlement to service connection for a liver disorder, as 
secondary to sarcoidosis.

5.  Entitlement to service connection for conjunctivitis of the 
eyes, as secondary to sarcoidosis.



REPRESENTATION

Appellant represented by:	Miles J. Murphy, III, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The Veteran served with the United States Army Reserve and the 
Army National Guard of Michigan, with active duty for training 
from August to December 1995.  

The issue of whether new and material evidence has been received 
sufficient to reopen a claim for service connection for bilateral 
tibial stress reaction and the issue of entitlement to service 
connection for sarcoidosis come before the Board of Veterans' 
Appeals (Board) on appeal from a January 2007 rating action of 
the RO in Muskogee, Oklahoma.  The issues of entitlement to 
service connection for heart fibrillation, a liver disorder, and 
eye conjunctivitis, all asserted to be secondary to sarcoidosis, 
come before the Board on appeal of an April 2009 rating action of 
the RO in Detroit, Michigan.  [Due to the location of the 
Veteran's residence, the jurisdiction of her appeal remains with 
the Detroit RO.]  

In November 2007, the Veteran testified before a Decision Review 
Officer at the RO.  A transcript of that hearing has been 
associated with the claims file.
Additional evidence has been received subsequent to the RO's last 
adjudication of the Veteran's appeal in June 2010.  The Veteran 
has not waived consideration of this additional evidence by the 
agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) 
(2010).  As the Board must remand the Veteran's appeal for a 
hearing at the RO, the Veteran may address, at that time, whether 
she wishes to waive consideration of the additional evidence.  

The appeal is REMANDED to the VA RO.  VA will notify the Veteran 
if further action is required.

REMAND

Initially, in the July 2009 substantive appeal, the Veteran 
requested a personal hearing before a Veterans Law Judge (VLJ) at 
the Board in Washington, D.C.  VA computer tracking systems, 
however, show that the Board received a September 2010 statement 
indicating that the Veteran now wishes to have a hearing before a 
VLJ at the RO in Detroit, Michigan.  

A basic principle of veterans' law stipulates that the Board 
shall decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal before 
the Board will be granted if an appellant expresses a desire to 
appear in person.  As the Veteran in the current appeal requested 
a change in the type of hearing prior to the day that the 
originally-requested hearing was scheduled, and as she has not 
been provided a hearing in accordance with her current request, 
it is appropriate to remand this case for due process reasons.  

Accordingly, the case is REMANDED for the following action:

Take the appropriate steps (in accordance 
with applicable law) to schedule the Veteran 
for a hearing before a VLJ at the RO.  The 
Veteran should be notified in writing of the 
date, time, and location of the hearing.  
After the hearing is conducted, or if the 
Veteran withdraws the hearing request or 
fails to report for the scheduled hearing, 
the claims file should be returned to the 
Board in accordance with appellate 
procedures.  

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

